DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 01, 2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on May 10, 2019 are accepted. 

Specification
	The specification filed May 10, 2019 is accepted.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-70 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,095,876 B2 (hereinafter 876’ patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 51-70 of the present application correspond to elements of claims 1-19 of the 876’ patent. Claims 51-70 of the present application would have . 
Claims 51-70 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,331,901 B2 (hereinafter 901’ patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 51-70 of the present application correspond to elements of claims 1-20 of the 901’ patent. Claims 51-70 of the present application would have been obvious over claims 1-20 of the 901’ patent because each element of the claims of the present application is anticipated by the claims of 901’ patent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51-53, 60-63 and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang US 2010/0299735 A1.

As per claim 51 and 61, Jiang teaches a method for granting access to restricted content, the method comprising: 
receiving a request to access a media asset [paragraphs 0069-0072];  
determining that the request was received from a user [paragraphs 0069-0072];  

providing a conditional allowance criterion for unblocking the media asset, wherein the conditional allowance criterion indicates a task to be performed by the user to unblock the media asset and one or more steps for submitting a confirmatory image relating to the task [paragraphs 0073-0076 and 0081-0084];
receiving the confirmatory image [paragraphs 0073-0076 and 0081-0084];    
verifying, based on contents of the confirmatory image, whether the task has been performed by the user [paragraphs 0073-0076 and 0081-0084];  and 
in response to verifying that the task has been performed, unblocking the media asset for access by the user [paragraphs 0073-0076 and 0081-0084]. 

As per claims 52 and 62, Jiang further teaches the method further comprising wherein determining that the request was received from the user comprises: receiving an identifier of the user, comparing the identifier to a plurality of identifiers in a data structure of user profiles  and in response to determining that the identifier matches an identifier associated with a profile of the user, determining that the request was received from the user [paragraphs 0073-0076 and 0081-0084].  
 
As per claims 53 and 63, Jiang further teaches the method wherein the user is a first user, further comprising: in response to determining that the media asset is blocked for the first user, determining, from a first profile of the first user, a second user who has authority to approve access to the media asset for the first user [paragraphs 0073-0076 and 0081-0084].  
 	As per claims 60 and 70, Jiang further teaches the method wherein verifying whether the task has been performed by the user comprises: identifying a confirmation component of the conditional allowance criterion, wherein the confirmation component is of a first type, determining that the confirmatory image is of a second type, comparing the first type and the second type and based on the comparing, determining that the task has been performed [paragraphs 0073-0076 and 0081-0084].   

	Allowable Subject Matter
Claims 54-59 and 64-69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further overcoming the Double Patenting rejection indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435